Citation Nr: 1629720	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-13 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.

4.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.  

5.  Entitlement to service connection for sleep apnea, to include as due to exposure to herbicides.  

6.  Entitlement to service connection for hypertensive heart disease, to include as due to exposure to herbicides.  

7.  Entitlement to service connection for dyslipidemia, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2011 and June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In March 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the undersigned held the record open for 60 days for the receipt of additional evidence.  Thereafter, the Veteran submitted medical records and a lay statement from his spouse in April 2016 and May 2016.  While a waiver of Agency of Original Jurisdiction (AOJ) was not submitted in connection with such evidence, the Board finds no prejudice to proceeding with a decision on his claim for service connection for major depressive disorder as such is granted herein.  Furthermore, as the remaining claims are being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

While the Veteran expressly filed a claim of service connection for PTSD, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder.  Furthermore, as the present record allows for a grant of service connection for major depressive disorder, but is insufficient to adjudicate the remainder of the Veteran's diagnosed acquired psychiatric disorders, the Board has further split the claim into two separate issues.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for major depressive disorder is addressed in the decision below.  The remainder of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's currently diagnosed major depressive disorder is related to his military service.   


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 
 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for major depressive disorder constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations. 

Under applicable law, service connection is warranted if the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

If there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, then the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As will be further discussed in the remand portion of the decision, the record reflects that the Veteran has been diagnosed with numerous psychiatric disorders, to include major depressive disorder.  He claims that such disorders are related to his experiences while serving in Vietnam.  In this regard, his service personnel records show that he served in Vietnam from December 1967 to September 1969, and participated in the Vietnam Counter Offensive Phases III, IV, and V, and the Tet Counter Offensive.  His military occupational specialty (MOS) was lineman and he received the Vietnam Service Medal, Vietnam Campaign Medal with 60 device, and three Overseas Bars.

In documents of record and at the March 2016 Board hearing, the Veteran reported that, in 1968, while in Vietnam, he saw the body of a guard that had recently been blown to pieces by a satchel bomb.  He also indicated that he witnessed a helicopter shooting down a running Viet Cong solider.  The Veteran further reported that, during the Tet Offensive in 1968, his compound was hit by an air burst from a naval ship and he conducted a sweep on a Vung Tau mountain after an attack on a radio sight.  Furthermore, he indicated that, while his MOS was lineman, he also worked a machine gun and experienced incoming fire during his time in Vietnam.  In this regard, the Veteran reported that, during his almost two year tour in Vietnam, he experienced fear of hostile military activity.

While the AOJ determined that the Veteran's reported stressors were incapable of verification due to a lack of sufficient evidence so as to allow a meaningful search in an April 2014 memorandum, the Board finds that his general statements regarding experiencing incoming fire and fear of hostile military activity are consistent with the places, types, and circumstances of his service as shown by his official service department records.  38 U.S.C.A. § 1154(a).  

Therefore, the remaining inquiry is whether the Veteran's currently diagnosed major depressive disorder is related to his military service.  In this regard, he has undergone numerous VA examinations with addendum opinions.  While the majority of such examinations and opinions focused on whether the Veteran had PTSD, a January 2013 VA examiner diagnosed depressive disorder not otherwise specified (NOS).  Following a review of the record, in a February 2014 opinion, a VA examiner determined that the Veteran had a diagnosis of major depressive disorder.  He further opined that such depressive disorder is related to the Veteran's chronically poor coping in regard to the experience of in-service stressful events.  

There is no contrary medical opinion of record.  Therefore, the Board resolves all doubt in his favor, and finds that the Veteran's currently diagnosed major depressive disorder is related to his military service.   38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.


ORDER

Service connection for major depressive disorder is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder other than major depressive disorder, the Board notes that the evidence is unclear as to the exact nature of any additional psychiatric disorders.

Specifically, at the January 2013 VA examination, the examiner determined that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-IV criteria.  The examiner noted the Veteran's claimed stressors of witnessing the body of a guard that had recently been blown to pieces by a satchel bomb, and a helicopter shooting down a running Viet Cong solider.  However, he found that the Veteran did not manifest persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness as indicated by three symptoms as the Veteran only had two (Criterion C), or persistent symptoms of increased arousal as indicated by two symptoms as the Veteran only had one (Criterion D).  Rather, as explained above, he diagnosed depressive disorder NOS.

Thereafter, at a December 2013 VA examination, the Veteran was diagnosed with mild PTSD under the DSM-5 criteria.  In a separate December 2013 VA examination report of the same date, that examiner recorded an opinion that the Veteran's PTSD stressors are the same as clarified by the examiner at the January 2013 VA examination.

Based on the conflicting examinations as to whether the Veteran had PTSD, an addendum opinion was obtained in February 2014.  At such time, the examiner reviewed the record and noted that prior to February 2013, the Veteran
consistently reported symptoms consistent with depressive disorder and
consistently denied symptoms of PTSD.  The symptoms of depression reported
included mild anhedonia irritability emotional disconnection from others
mildly diminished self-esteem and occasional nightmares that were unrelated
to the stressors reported.  The Veteran consistently denied symptoms of
intrusion and persistent avoidance of stimuli associated with the traumatic
events and reported minimal alterations in arousal.  Specifically, the
Veteran denied re-experiencing nightmares related to traumas and efforts to
avoid reminders of the trauma.  He did endorse symptoms related to negative cognitions and mood such as guilt detachment from others and inability to
experience positive emotions.

The examiner further noted that less than one month prior to his enrollment in Cognitive Processing Therapy (CPT), the Veteran's scores on the PCL did not indicate a diagnosis of PTSD and scores on the BDI indicated moderate symptoms of depression.  This is consistent with a diagnosis of depressive disorder.  However, once the Veteran enrolled in CPT his scores on the PCL increased significantly initially by 15 points into the upper end of the mildly severe range of PTSD and up to 22 points which is in the moderately severe range.  Also, his scores on the BDI initially increased by 13 points into the severe range of depression up to a maximum of 16 points.  Essentially his response to the PCL once enrolled in CPT were inconsistent with his reported symptoms from August 2012 to March 2013.  It should also be noted that the Veteran's score on the MMPI was invalid due to exaggeration of symptoms.  Given the preponderance of evidence that supports a diagnosis of depressive disorder rather than a diagnosis of PTSD, the examiner concluded that the Veteran's most appropriate diagnosis is major depressive disorder.

Finally, in a March 2015 opinion, a VA examiner determined that the Veteran's symptoms do not meet the criteria for the diagnosis of PTSD by DSM-IV nor DSM-V criteria.

Furthermore, a review of the Veteran's VA treatment records reflect a diagnosis of dysthymic disorder from August 2012 to November 2012, and a notation of a history of PTSD and dysthymic disorder from November 2013 to June 2014, in addition to major depressive disorder.

Therefore, as there have been differing diagnoses of the Veteran's acquired psychiatric disorders throughout the appeal period, the Board finds that he should be afforded another VA examination to determine the nature and etiology of any acquired psychiatric disorder found to be present during the appeal period. 

With regard to the Veteran's claim for service connection for tinnitus, the Board initially notes that he has been awarded service connection for bilateral hearing loss based on the October 2010 VA examiner's opinion relating such disability to his acknowledged in-service noise exposure and a significant pure tone threshold shift during service.  However, while she offered a positive opinion regarding his hearing loss, she indicated in a November 2010 addendum that she was unable to determine the etiology of the tinnitus without resort to mere speculation.  The examiner in April 2012 opined that the tinnitus was less likely than not (less than 50 percent probability) caused by or the result of military noise exposure, based on the Veteran's report of the date of onset of tinnitus being in 2000.  

However, neither of the VA examiners in 2010 or 2012 has provided an opinion as to the likelihood that the Veteran's diagnosed tinnitus is proximately caused or aggravated by his service-connected hearing loss.  

Further, the VA examiners have based their opinions in part on the premise that the Veteran's tinnitus symptoms began only in about 2000; however, during his March 2016 Board hearing the Veteran testified that he had episodes of tinnitus during service following exposure to noise from weapon firing and artillery firing.  In this regard, he indicated that the episodes of tinnitus would last for a couple of hours sometimes, and then he would recover and tinnitus would reoccur again later when he was exposed again to loud noises.  He testified that, after service he became aware of the tinnitus on a more consistent basis in the 1980s and started to go to a private physician for treatment in the 1990s, albeit those records may be unavailable. 

The Veteran is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).   The United States Court of Appeals for Veterans Claims has held that an examiner may not ignore lay evidence and base his opinion that there is no relationship to service on the absence of in-service corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

Therefore, the Board finds that a remand is necessary in order to obtain an addendum opinion as to whether the Veteran's tinnitus is related to his military service that includes consideration of his lay statements offered at the March 2016 hearing or caused or aggravated by his service-connected hearing loss.  

Additionally, as the Board has expanded the Veteran's claim to establish service connection for tinnitus, to include as based on the theory of secondary service connection, he should be provided with proper VCAA notification regarding such secondary aspect of his claim on remand. 

Furthermore, while on remand, updated VA treatment records from the Jackson, Mississippi, facility dated from June 2014 to the present should be obtained.  Additionally, the Veteran should be requested to identify any private treatment providers who treated him for his claimed psychiatric disorder and tinnitus, to include the Jackson Ear Clinic, Dr. Brown, and Dr. Jabaly.  Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.

Finally, as pertinent to the remaining issues on appeal, in a May 2013 rating decision the AOJ denied claims of service connection for (i) hypertension, (ii) sleep apnea, (iii) hypertensive heart disease, and (iv) dyslipidemia.  In a statement received in September 2013 the Veteran requested this statement be accepted as his formal appeal letter in response to the June 2013 letter notifying him of the May 2013 rating decision, which denied these four claims.  The Board construes that request as the Veteran's notice of disagreement with the rating decision.

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case. See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:
 
1.  Issue a statement of the case on the issues of entitlement to service connection for (i) hypertension, (ii) sleep apnea, (iii) hypertensive heart disease, and (iv) dyslipidemia.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for tinnitus as secondary to his bilateral hearing loss. 
 
3.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claims for service connection for an acquired psychiatric disorder and tinnitus.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those from Jackson Ear Clinic, Dr. Brown, and Dr. Jabaly, and updated VA treatment records from the Jackson facility dated June 2014 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  The Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder other than major depressive disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-IV and/or DSM-5 criteria and have been present at any point during the appeal period.  In this regard, the examiner should specifically address the Veteran's diagnosis of dysthymic disorder noted in his VA treatment records. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of experiencing incoming fire and fear of hostile military activity during his service in Vietnam.

For each currently diagnosed acquired psychiatric disorder other than PTSD and major depressive disorder, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include experiencing incoming fire and fear of hostile military activity during his service in Vietnam.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  Return the record to the VA examiner who conducted the Veteran's April 2012 VA audiological examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the April 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the record, to specifically include a discussion of the Veteran's statements pertaining to his exposure to acoustic trauma during service and continuity of symptomatology as articulated at the March 2016 Board hearing and discussed above, the examiner should offer an opinion regarding the following:

 (i) Is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is related to his noise exposure during military service?

(ii)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus manifested within one year of his separation from service in September 1969 (i.e., by September 1970)?  If so, please describe the manifestations.

 (iii) Is it as least likely as not (50 percent probability or greater) that the Veteran's tinnitus was caused or aggravated by his bilateral hearing loss?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering the aforementioned opinions, the examiner should discuss the Veteran's statements regarding service incurrence/episodes of tinnitus, and extent of continuity of symptomatology, to include those offered at his March 2016 Board hearing.   The examiner must discuss the rationale of any opinion offered. 
 
 6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder and tinnitus should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


